



EXHIBIT 10.4






February [XX], 2017


[Executive Name]
c/o IPG Photonics Corporation
50 Old Webster Road
Oxford, MA 01540


Amendments to Employment Agreement and Confidentiality Agreement


Dear [ ]:


You and IPG Photonics Corporation (the “Company”) entered into (A) the
Employment Agreement, dated October 7, 2013 (as amended, the “Employment
Agreement”), and (B) the Confidentiality, Non-Competition and Confirmatory
Assignment Agreement, dated [ ] (as amended, the “Confidentiality Agreement”).
As a result of recent policy actions by the Securities and Exchange Commission,
the Compensation Committee of the Board of Directors decided to amend the
Employment Agreement and the Confidentiality Agreement. The Compensation
Committee also determined that your participation in the 2017 Annual Incentive
Plan (formerly called the Senior Executive Short-Term Incentive Plan or STIP) is
conditioned upon signing this letter amending your Employment Agreement and
Confidentiality Agreement.


By signing below, you agree to the amendments to the Employment Agreement and
the Confidentiality Agreement on Exhibit A attached to this letter effective as
of February 17, 2017.


Sincerely,


IPG Photonics Corporation




John J. Weaver
Vice President, Human Relations


Accepted and Agreed




By: __________________________


Print name: ____________________






















Exhibit A


Amendment to Release and Waiver Agreement





--------------------------------------------------------------------------------





Appended to Employment Agreement
        
    
Sections 2 and 3 of the form of Release and Waiver Agreement, attached to the
Employment Agreement as Exhibit A thereto, is amended in their entireties as
follows (additions, deletions):


2. Waiver and Release. In consideration for the payments and benefits to be
provided to Executive as set forth herein and the Employment Agreement,
Executive, himself and for any person or entity that may claim by him or through
him, including Executive’s heirs, executors, administrators, successors and
assigns, hereby knowingly, irrevocably, unconditionally and voluntarily waives,
releases and forever discharges the Corporation and each of its individual or
collective past, present and future parent, subsidiaries, divisions and
affiliates, its and their joint ventures and its and their respective directors,
officers, associates, employees, representatives, partners, consultants
insurers, attorneys, administrators, accountants, executors, heirs, successors,
and agents, and each of its and their respective predecessors, successors and
assigns and all persons acting by, through or in concert with any of them
(hereinafter collectively referred to as “Releasees”), from any and all claims,
causes of action or liabilities relating to Executive’s employment with the
Corporation or the termination thereof, known or unknown, suspected or
unsuspected, arising from any omissions, acts or facts that have occurred up
until and including the date Executive executes this Agreement which have been
or could be asserted against the Releasees, including but not limited to:


(a)causes of action or liabilities relating to Executive’s employment with the
Corporation or the termination thereof arising under Title VII of the Civil
Rights Act, the Age Discrimination in Employment Act (the “ADEA”), the Employee
Retirement Income Security Act, the Worker Adjustment and Retraining
Notification Act, the American with Disabilities Act, the Equal Pay Act, the
Family and Medical Leave Act, and the Delaware General Corporations Act as such
Acts have been amended, and/or any other foreign, federal, state, municipal, or
local employment discrimination statutes (including, but not limited to, claims
based on age, sex, attainment of benefit plan rights, race, religion, national
origin, marital status, sexual orientation, ancestry, harassment, parental
status, handicap, disability, retaliation, and veteran status); and/or
(b)causes of action or liabilities related to Executive’s employment with the
Corporation or the termination thereof arising under any other federal, state,
municipal, or local statute, law, ordinance or regulation; and/or
(c)causes of action or liabilities relating to rights to or claims for pension,
profit-sharing, wages, bonuses or other compensation or benefits; and/or
(d)any other cause of action relating to Executive’s employment with the
Corporation or the termination thereof including, but not limited to, actions
seeking severance pay, except as provided herein, actions based upon breach of
contract, wrongful termination, defamation, intentional infliction of emotional
distress, tort, personal injury, invasion of privacy, defamation,
discrimination, retaliation, promissory estoppel, fraud, violation of public
policy, negligence and/or any other common law, or other cause of action
whatsoever arising out of or relating to employment with and/or separation from
employment with the Corporation and/or
of the other Releasees.
Nothing herein shall limit or impede Executive’s right to file or pursue an
administrative charge with, or participate in, any investigation before the
Equal Employment Opportunity Commission, or any other local, state or federal
agency, and/or any causes of action which by law Executive may not legally
waive. Executive agrees, however, that if Executive or anyone acting on
Executive’s behalf, brings any action concerning or related to any cause of
action or liability released in this





--------------------------------------------------------------------------------





Agreement, Executive waives any right to, and will not accept, any payments,
monies, damages, or other relief, awarded in connection therewith a governmental
agency.
Nothing herein shall constitute a waiver or release of any of Executive’s rights
under this Agreement, any other applicable plans, programs or arrangements of
the Corporation including, without limitation, the Corporation’s Certificate of
Incorporation or By-laws, as either may be amended from time to time, the Equity
Plan and any agreements thereunder, or under the Indemnification Agreement.
Executive expressly waives the benefits of any statute or rule of law that, if
applied to this Agreement, would otherwise exclude from its binding effect any
claims against the Corporation not now known by Executive to exist.
3. Nondisparagement. Executive agrees that, except as to statements required by
law, compelled through valid legal process, or to any local, state or federal
agency, he will not directly or indirectly, individually or in concert with
others, engage in any conduct or make any statement (whether oral or written)
calculated or likely to have the effect of undermining, disparaging or otherwise
reflecting poorly upon the Corporation or its good will, products or business
opportunities, or in any manner detrimental to the Corporation. In addition,
Executive agrees not to make any disparaging remarks regarding any related,
affiliated or subsidiary organizations of the Corporation. The Corporation
agrees to use its reasonable best efforts to cause its officers and directors
not to, directly or indirectly, individually or in concert with others, except
as to statements required by law, compelled through valid legal process, or to
any local, state or federal agency, engage in any conduct or make any statement
(whether oral or written) calculated or likely to have the effect of
undermining, disparaging or otherwise reflecting poorly upon Executive or in any
manner
detrimental to Executive.






Amendment to Section 1 of
Confidentiality, Non-Competition and Confirmatory Assignment Agreement


Section 1 of the Confidentiality, Non-Competition and Confirmatory Assignment
Agreement is amended in its entirety as follows (additions, deletions):


Section 1. Confidentiality. Employee represents, warrants and covenants that he
or she has not revealed and will not at any time, whether during or after the
termination of my employment, reveal to anyone outside the Company any of the
trade secrets or confidential information of the Company, its customers or
suppliers, or any information received in confidence from third parties by the
Company. Confidential information of the Company is any information or material
(a) generated or collected by or used in the operation of the Company that
relates to the actual or anticipated business, marketing and sales, strategic
planning, products, services, research and development, or production and/or
manufacturing processes, of the Company or its customers or suppliers, including
its and their organization, personnel, customers and finances; or (b) suggested
by or resulting from any task assigned to Employee or work performed by Employee
for or on behalf of the Company. Employee will deliver to the Company copies of
all confidential information upon the earlier of (a) a request by the Company,
or (b) termination of Employee's employment. Upon termination of Employee's
employment, Employee will not retain any such materials or copies.


Confidential Information shall not include (i) any information that is in the
public domain at time of disclosure or thereafter comes into the public domain
(other than by breach of this Agreement by Employee); or (ii) any information
which is disclosed to Employee in good faith by a third party unaffiliated





--------------------------------------------------------------------------------





with the Company with the legal right to make such disclosure; or (iii) any
information which an Officer of the Company authorizes its unrestricted use in
writing.


Employee represents warrants and covenants that as to Confidential Information
received pursuant to a prior employment or agency relationship, he or she will
respect any contractual obligations of confidentiality that he or she may have
and understand that it is not in the interests of the Company to mingle such
Confidential Information with Company Confidential Information and as such
represents, warrants and covenants that no such mingling has or will occur.


Further, Employee represents, warrants and covenants that during my employment
he or she did not and will not take, use or permit to be used any notes,
memoranda, reports, lists, records, drawings, sketches, specifications, software
programs, data, documentation or other materials of any nature relating to any
matter within the scope of the business of the Company or concerning any of its
dealings or affairs otherwise than for the benefit of the Company. Employee
further agrees that he or she has not used or permitted to be used and shall
not, after the termination of my employment, use or permit to be used any such
notes, memoranda, reports, lists, records, drawings, sketches, specifications,
software programs, data, documentation or other materials, it being agreed that
all of the foregoing shall be and remain the sole and exclusive property of the
Company and that immediately upon the termination of Employee’s employment he or
she shall deliver all of the foregoing, and all copies thereof, to the Company,
at its main office.


Employee understands that the Company has received and will receive from third
parties information that is confidential or proprietary (“Third-Party
Information”) and that is subject to restrictions on the Company regarding its
use and disclosure. Employee, both during and after termination of my employment
will hold Third-Party Information in the strictest confidence and will not
disclose or use Third-Party Information except as permitted by the agreement
between the Company and the relevant third party, unless expressly authorized to
act otherwise by the Company.


Employee agrees to report known or suspected unauthorized disclosures of
confidential or proprietary information of the Company by any other person
immediately to an Officer of the Company.


Employee hereby represents and warrants that from the time of my first contact
or communication with the Company, Employee has held in strict confidence and in
trust for the sole benefit of the Company all Confidential Information and have
not disclosed any Confidential Information, directly or indirectly, to anyone
outside the Company, or used, copied, published, or summarized any Confidential
Information, except to the extent permitted by this Section 1. Except as
disclosed on Schedule A to this Agreement, I do not know anything about the
Company’s business or Confidential Information, other than information I have
learned from the Company in the course of being hired or during my employment by
the Company.


Nothing herein shall limit or impede Employee’s right to file or pursue an
administrative charge with, or participate in, any investigation before a
governmental agency.













